ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that *208respondent Todd R. Haugan has committed unprofessional conduct; and
WHEREAS, following respondent’s answer to the petition, this matter was heard by a referee of this court; and
WHEREAS, the referee has filed with this court findings of fact, conclusions of law and a recommendation in which he found that the allegations were not proven and recommended that the petition be dismissed; and
WHEREAS, the Director and respondent ■ have entered into a stipulation wherein they waive briefing and oral argument to this court, agree that the referee’s findings of fact and conclusions of law are conclusive, and jointly recommend that the petition be dismissed,
IT IS HEREBY ORDERED that the petition for disciplinary action in this matter is dismissed.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice